Citation Nr: 1739699	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD), prior to January 18, 2007.

2.  Entitlement to an initial compensable disability rating from August 30, 2007 to August 22, 2016 and a rating higher than 10 percent from August 22, 2016 forward for service-connected hypertension to include left ventricular hypertrophy (hypertension).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD) prior to January 18, 2007.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.
ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2012, the Board issued two separate decisions.  In one decision, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for hypertension.  In a second decision, the Board granted a 50 percent rating (but no higher) for the Veteran's service-connected acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007, and remanded the issue of entitlement to TDIU prior to January 18, 2007, for additional development.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In July 2013, the CAVC issued a Joint Motion for Partial Remand which vacated and remanded only the decision that declined to reopen a claim for service connection for hypertension; the decision regarding the other two issues was not disturbed.  

In December 2012, the RO issued a rating decision that implemented the Board's August 2012 decision to award a 50 percent rating for the Veteran's acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007.  The Veteran filed a notice of disagreement (NOD) with the August 2012 rating decision, which was received in December 2012.  A statement of the case (SOC) was issued in January 2016, and a substantive appeal was received in March 2016.

In June 2014, the Board issued a decision that reopened and granted the Veteran's claim for service connection for hypertension.  This decision constituted a full grant for the issue of entitlement to service connection for hypertension.  In the same decision, the Board again remanded the Veteran's claim for TDIU prior to January 18, 2007 for adjudication following the assignment of a disability rating for service-connected hypertension.  The issue entitlement to TDIU prior to January 18, 2007 has now returned to the Board for adjudication.  

In July 2014, the RO issued a rating decision that implemented the Board's award of service connection for hypertension, and assigned a 0 percent initial rating for that disability, effective August 30, 2007.  In July 2015, the Veteran filed an NOD with the initial rating assigned for his service-connected hypertension.  An SOC was issued in July 2016, which was then followed by an August 2016 rating decision that granted an increased rating of 10 percent for the Veteran's service-connected hypertension, effective August 22, 2016.  The Veteran has not expressed satisfaction with the rating assigned for either of the "stages" on appeal, and in fact, filed a timely substantive appeal with the July 2016 SOC that was received in September 2016.  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal. AB v. Brown, 6 Vet. App. 35 (1993).  

Regarding the Veteran's claim for an increased initial rating for hypertension, this issue was not certified to the Board.  See May 2016 and July 2016 VA Forms 8, Certification of Appeal.  On close review of the record, it does not appear the RO recognized a timely appeal in this matter.  However, as noted directly above, a timely substantive appeal was received in this matter.  Accordingly, the Veteran has perfected an appeal in the matter of the rating assigned for his hypertension and that claim is properly before the Board at this time.  See Evans v. Shinseki, 24 Vet. App. 292 (2011); see also 38 C.F.R. § 19.35 (2016) (stating that certification of issues on appeal by the RO is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).  In proceeding with the adjudication of this matter, the Board recognizes that no hearing brief has been received from the Veteran's attorney in this matter.  The record reflects that in August 2016 and September 2016, the Veteran's attorney requested a copy of an August 2016 VA hypertension examination report along with an extension of time to submit additional argument.  She was provided a copy of that report in February 2017 and again in March 2017.  In February 2017, the attorney was also granted a 60-day extension of time to submit additional evidence and/or argument.  Although the Veteran's attorney submitted additional argument that was received in May 2017, it addressed only the claim for entitlement to TDIU prior to January 18, 2007.  Similarly, in July 2017, the Veteran's attorney was provided a copy of documents she had requested that concerned the Veteran's claim for TDIU.  She was also granted another 60-day extension of time to submit additional evidence and/or argument.  In September 2017, the Veteran's attorney indicated she had no additional information or argument to submit in support of that claim.  As no additional evidence and/or argument has been submitted regarding the hypertension claim, despite the opportunity to do so, the Board will proceed with adjudicating this claim.


FINDINGS OF FACT

1.  The Veteran's disagreement with the December 2012 rating decision which implemented the Board's August 2012 decision to increase the disability rating for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective February 18, 1993, to January 18, 2007, was not proper; therefore, the issue of entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, is not properly before the Board and is dismissed.  

2.  Prior to August 22, 2016, the Veteran's hypertension had no compensable symptoms.  

3.  For the period beginning on August 22, 2016, the Veteran's hypertension has required continuous medication for control; he has not had a history of diastolic pressure of predominantly 100 mm. Hg. or higher; he has also never had diastolic pressure predominantly 110 mm. Hg. or higher or systolic pressure predominantly 160 mm. Hg. or higher.

4.  For the period prior to January 18, 2007, the Veteran's service-connected disability did not render him unable to obtain and secure substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007 is dismissed.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 19.4, 20.101, 20.202 (2016).

2.  The criteria for an initial compensable disability evaluation for the period prior to August 22, 2016, and in excess of 10 percent for the period beginning on August 22, 2016, for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code 7101 (2016).

3.  For the period prior to January 18, 2007, the criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

As noted in the Introduction, in December 2012, the RO issued a rating decision increasing the disability rating for the Veteran's service-connected acquired psychiatric disorder, diagnosed as PTSD, from 30 percent to 50 percent, effective February 18, 1993.  The evaluation of 100 percent continued from January 18, 2007 forward.  This rating decision was issued to effectuate the Board's August 2012 decision, which granted a 50 percent rating (but no higher) for the Veteran's service-connected acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007.  
Although the Veteran appealed the August 2012 rating decision and perfected a claim for entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007 (see December 2012 and March 2016 VA Form 9, substantive appeal), the Board notes that he cannot challenge the merits of the Board's August 2012 decision by expressing disagreement with the Agency of Original Jurisdiction's implementing decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); cf. Buckley v. West, 12 Vet. App. 76, 84 (1998) ("[D]isposition of a claim by an RO upon remand from the Board does not create a new decision by the [AOJ].").  Instead, to the extent that he disagrees with the rating assigned by the Board in its August 2012 decision, his remedy is to seek reconsideration by the Board or review by the Court.  38 U.S.C.A. §§ 7252(a), 7266(a); see Harris, 19 Vet. App. at 348.  As was also noted in the Introduction, however, when the Veteran appealed the Board's August 2012 decisions to the Court, he only appealed that decision that declined to reopen a claim of service connection for hypertension; the issue of an increased initial rating for service-connected PTSD was not challenged.  Significantly, the July 2013 Joint Motion specifically stated: 

"Also on appeal is a second Board decision, issued on the same day, granting entitlement to a 50 percent rating, but no higher, for an acquired psychiatric disorder, diagnosed as PTSD and remaining the issue of entitlement to a total disability rating based on individual unemployability.  The parties respectfully request that the Court not disturb any part of the second Board decision on appeal".  

Therefore, the Veteran's filing of the December 2012 NOD with the December 2012 rating decision was improper, and the issue of entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007, is not presently on appeal before the Board and is dismissed. 



Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  However, the Board notes the record includes a November 2011 Formal Finding on the Unavailability of Federal Records reported the Veteran's Social Security Administration records are unavailable for review.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating for Hypertension

Procedurally, the July 2014 rating decision implemented the June 2014 Board decision which granted service connection for hypertension.  The rating decision assigned a noncompensable rating effective August 30, 2007, the date of the claim.  Thereafter, the August 2016 rating decision increased the Veteran's disability rating to 10 percent effective August 22, 2016, the date of his most recent VA examination.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).
In this discussion all blood pressure measurements are in mm. Hg. and where separated by a slash (/), the systolic pressure precedes the slash and the diastolic pressure follows the slash.  Hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.

For the period prior to August 2016, the medical evidence of record is limited.  The April 2014 opinion from Dr. A.A. addressed the issue of service connection and does not provide any additional evidence for rating purposes.

Because the evidence of record for rating purposes is limited for the period prior to August 22, 2016, the RO assigned a noncompensable evaluation for a diagnosed disability with no compensable symptoms.  See C.F.R. § 4.31.  The Board agrees with the RO's assessment in that there is no contradictory medical or lay evidence of record.

Thereafter, a VA examination was performed on August 22, 2016.  The examiner diagnosed the Veteran with hypertension.  The Veteran reported taking continuous medication for the treatment of his hypertension, to include Atenolol daily.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly100 or more.  His blood pressure reading at the time of the examination was 166/98, 168/102 and 170/99.  The average of the readings was 168/99.  Furthermore, the examiner noted the Veteran did not have any other pertinent physical findings or symptoms related to the hypertension, no scars and the Veteran's hypertension did not impact his ability to work.

In consideration of the August 2016 VA examination, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.  There is simply no evidence that the Veteran's diastolic pressure is predominantly 110 or more or his systolic pressure is predominately 200 or more.  

In summary, the preponderance of evidence is against a finding that the Veteran's hypertension warrants a compensable rating for the period prior to August 22, 2016 or a rating in excess of 10 percent for the period beginning on August 22, 2016.  Hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

TDIU Prior to January 18, 2007

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

Prior to January 18, 2007, the Veteran was service-connected for one condition only: PTSD with a 50 percent disability rating.  Therefore, the Veteran did not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

Turning to whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, the Board notes that in September 2014 the RO referred the TDIU claim to the Director of VA Compensation and Pension Service for extraschedular consideration pursuant to the June 2014 Board remand directives.  The Director of VA Compensation and Pension Services denied entitlement to TDIU on an extra-schedualr basis.  

At the outset, the Board notes there is no VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, filed in the record to determine the Veteran's level of education and if he had obtained any additional skills which may have been transferable to employment for the period at issue.  

However, the record does reflect the Veteran's employment history as a teacher for twenty years.  In 1991, he retired from teaching reportedly due to convulsions that began that year.  Specifically, the Veteran contended the first manifestation of the Veteran's anxiety disorder was when he fainted and convulsed in his classroom in the April 1991 incident.  Thereafter, the record included psychiatric evaluations performed in connection with his retirement from teaching.  Specifically, a May 1992 psychiatric evaluation of the Veteran indicated he worked as a teacher for about 10 years, until April 1991, when he "collapsed in the room."  The evaluation reported he had some problems with a student, including an altercation.  At the time, the Veteran described feeling tense and anxious with episodes of sadness, isolation, lack of energy and enthusiasm.

Another July 1996 psychiatric evaluation reported the Veteran was a teacher who had been getting benefits from the retirement system for four years and out of the classroom for five years.  The examiner recommended that the Veteran was not able to fulfill his role as a teacher and he should continue psychiatric treatment.

Lastly, a June 1999 psychiatric evaluation indicated the Veteran was referred by the Board of Retirement for Teachers for psychiatric evaluation and determination of disability.  A subsequent June 1999 notation reports the medical examiner for the Board certified that the Veteran was disabled for a physical disability for two years and would be re-evaluated in June 2002.

The record also includes various psychiatric examinations performed during the period at issue which addressed the Veteran's psychiatric symptomatology.  For instance, the June 1993 VA psychiatric examination reported that, one year prior, the Veteran had fainted while teaching and alleged to have suffered seizures since that time.  The VA examiner declined to diagnose the Veteran with PTSD at this examination.

A July 1994 psychiatric clinical interview reported the Veteran worked as a teacher for ten years prior until experiencing convulsions and collapsing to the floor while teaching in 1991.  He was hospitalized following the experience and was later determined to be disabled and unable to work.  

In August 1995, another VA examination was performed which diagnosed the Veteran with a very mild anxiety disorder.  However, the Veteran was found to be competent, with well-preserved judgment along with clear retention, recall, intellect and sensorium.  No specific opinion regarding employability was provided at this examination.

Another VA examination was performed in July 1997.  At that examination, the examiner reported the Veteran was in full contact with reality and while he was reluctant to give any information at the examination, his answers were relevant, coherent and logical.  The examiner did note that it was his opinion that the Veteran did not have a PTSD diagnosis and instead, suffered from anxiety disorder with very strong passive dependent and passive aggressive personality characteristics.  

A later April 1999 VA examination found the Veteran was again in full contact with reality and well oriented to person, place and time.  His memory was well preserved and his intelligence was normal.  Moreover, his speech was logical, coherent and relevant.  His judgment was also good.  The Veteran reported to the examiner that his job as a teacher was a very stressful one.  Again, the Veteran was diagnosed with anxiety disorder, not otherwise specified.  

A January 2000 VA examination related the stress of the Veteran's job as a school teacher to his anxiety, and his collapse in the classroom.  Similarly, a September 2003 psychiatric examination reported symptoms such as feeling sad, irritable, insomnia, an inability to concentrate with anxiety and tension.  He further reported taking medication to deal with these symptoms.  Occupationally, the Veteran reported being a retired disabled teacher as a result of the 1991 incident in the classroom but sometimes helping do some jobs for a family member with a plumbing business.  Again, the Veteran was diagnosed with anxiety disorder and not PTSD.  A GAF score of 60 was assigned, which represented moderate symptoms and difficulty in social and occupational functioning.

A private January 2004 psychiatric evaluation reported the Veteran's symptoms included nightmares, anxiety, restlessness, flashbacks, isolation, insomnia, poor concentration, depression and recurrent recollections of incidents while in-service.  The examiner indicated he was disabled from work as a result of his emotional condition.  A GAF score of 40 was assigned, which suggested a more severe difficulty in functioning.

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376   (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354   (citing 38 C.F.R. § 4.16(a).

Full consideration has been given to the Veteran's ongoing contention that he was unable to work as a result of his service-connected PTSD for the period prior to January 18, 2007.  However, the Board does not find substantial evidence in the record to support the Veteran's inability to perform work for which he was qualified.  In fact, the record reflected several notations from VA examiners that the stress of the Veteran's teaching job itself was causing issues with his anxiety but did not state that the service-connected disability precluded him from working in general.  In fact, while the Veteran was a retired disabled teacher for the period at issue, he did volunteer at a family member's plumbing business at times.  Additionally, the fact that the Veteran was able to interact with his family as well as perform volunteer work during the period at issue tends to indicate the Veteran would have been capable of performing work other than teaching.

The Board acknowledges that the January 2004 private psychiatric evaluation reported the Veteran's GAF score was a 40, which represented a much more severe level of difficulty in functioning.  However, this GAF score is not consistent with the totality of the medical evidence from the period at issue.  In fact, the majority of VA examiners did not diagnose the Veteran with PTSD and found moderate limitations in occupational functioning.  As such, the Board does not give probative weight to the extreme restriction on functioning in determining whether the Veteran was capable of maintaining employment for the period at issue.

Simply put, there is no evidence in the record for the period at issue that suggests the Veteran would be precluded from performing employment which was less stressful than that of a teacher, with some limitations and modifications on social interaction to accommodate the Veteran's service-connected disability.

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU for the period prior to January 18, 2007.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

The claim seeking a rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to January 18, 2007, is dismissed.

An initial compensable disability rating from August 30, 2007 to August 22, 2016, and a rating higher than 10 percent from August 22, 2016 forward for service-connected hypertension is denied.

A total disability rating based on individual unemployability due to service-connected PTSD prior to January 18, 2007 is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


